In this action to recover damages for the death of plaintiff’s intestate, alleged to have been caused by a collision between automobiles at a street intersection, constituting a wrongful act, negligence or default of the defendants, the plaintiff had a verdict for $11,000 and judgment was entered thereon for that amount together with interest and costs. The case presented questions of fact as to the concurrent negligence of the two defendants. Judgment unammously affirmed, with costs. No opinion. Present — Scudder, Tompkins, Davis and Johnston, JJ.; Lazansky, P. J., not voting.